Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/14/2021 has been received; Claims 18-22, 25-33 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 18 & 25: “absent an external force”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 18-22 & 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Meir (US 2016/0088893) in view of Clinton (US 2013/0305561).
Regarding Claim 18, Meir discloses a knitted component (2002), the knitted component comprising a first scallop element (126 & 128) having a first layer (layer of 128 at the bottom of element 126), second layer (layer of 126), and a pocket (pocket, see annotated Figure 6) between the first layer and the second layer; and a first course (800) forming at least one of the first layer and the second layer of the first scallop element (Para. 103), the first course extending in a first direction (130, Figure 8, 102, Figure 20), wherein the second layer includes more courses than the first layer (Figure 8), and wherein an apex (apex, see annotated Figure 6 below) of the second layer slants in a second direction (slant, see annotated Figure 7 below, 104, Figure 20), the second direction being perpendicular to the first direction absent an external force (Figures 7 & 20), such that the apex is offset from a centerline (centerline, see annotated Figure 6 below) of the first scallop element, wherein the apex remains in a slanted position absent an external force (Figures 6 & 7) such that the first scallop element overlaps a portion of a second scallop element (overlaps, see annotated Figure 6A below), the second scallop element being located adjacent to the first scallop element (Figures 6 & 7).  Meir does not specifically disclose the second layer sags. However, Clinton disclose over time material tens to sag over its own weight over time (Para. 3). Therefore, it would have been obvious to one of 
Regarding Claim 19, Meir discloses the scallop element includes a length along the first direction (L, see annotated Figure 20 below) and a width (W, see annotated Figure 20 below) along the second direction, wherein the length is greater than the width (Figure 20). 
Regarding Claim 20, Meir discloses the length is at least twice the width (Figure 20). 
Regarding Claim 21, Meir discloses the knitted component is configured to form an upper for an article of footwear (Figures 20-27), and wherein the first course is configured to extend from a heel area of the upper, through a midfoot area of the upper, and to a toe area of the upper (Figure 20). 
Regarding Claim 22, Meir discloses the knitted component is configured to form an upper for an article of footwear (Figures 20-27), and wherein the second layer is configured to form an external surface of the upper (Figures 8 & 20-27).
Regarding Claim 25, Meir discloses a knitted component (2002), the knitted component comprising: a first scallop element (126, 602, Figure 6) and a second scallop element (126, 604, Figure 6) located adjacent to the first scallop element, wherein each of the first scallop element and the second scallop element are formed by a first knit layer (layer of 128 at the bottom of element 126) and a second knit layer (layer of 126), the respective second knit layers having more knit courses than the first knit layers (Figure 8), and at least a portion of the first scallop element overlaps at least a portion of the second scallop element (overlaps, see annotated Figure 6A below). Meir does not specifically disclose the second layer droops. However, Clinton disclose over time material tens to droop over its own weight over time (Para. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a second layer droop over time, as taught by Clinton, because due to wear and tear, material over time will weaken and sag. 
Regarding Claim 26, Meir discloses wherein the apex of the first scallop element is offset from a centerline (centerline, see annotated Figure 6 below) of the first scallop element, the centerline extending perpendicular to a plane defined by the first knit layer (perpendicular, see annotate Figure 6 below).
Regarding Claim 27, Meir discloses wherein the first scallop element includes a length along a first direction (102, L, see annotated Figure 20 below) and a width along a second direction (104, W, see annotated Figure 20 below), wherein the length is greater than the width (Figure 20).
Regarding Claim 28, Meir discloses the knitted component is forms an upper for an article of footwear (Figures 20-27), and wherein a first course is configured to extend from a heel area of the upper, through a midfoot area of the upper, and to a toe area of the upper (Figure 20).
Regarding Claim 29, Meir discloses the knitted component forms an upper for an article of footwear (Figures 20-27), and wherein the second knit layer of the first scallop element forms an external surface of the upper (Figures 8 & 20-27).
Regarding Claim 30, Meir discloses the portion of the first scallop element overlaps a portion of the knitted component beyond a boundary were the first knit layer of the first scallop element and the second knit layer of the first scallop element are connected (Figures 6 & 7). 
Regarding Claim 31, Meir discloses a knitted component (2002), the knitted component comprising: a scallop element (126 & 128) having a first layer (layer of 128 at the bottom of element 126), second layer (layer of 126), and a pocket (pocket, see annotated Figure 6) between the first layer and the second layer; and wherein the second layer includes a fusible material (Para. 84-86, “thermal bonds”, “fusible”) that secures a terminal apex (apex, see annotated Figure 6 below) of the second layer such that the terminal apex is slanted in a second direction (slant, see annotated Figure 7 below), the second direction being perpendicular to the first direction, such that the apex is offset from a centerline of the scallop element (see annotated Figure 6 below).  Meir does not specifically disclose the second layer sags. However, Clinton disclose over time material tens to sag over its own weight over time (Para. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a second layer sag over time, as taught by Clinton, because due to wear and tear, material over time will weaken and sag. 
Regarding Claim 32, Meir discloses the fusible material is included with a yarn that is included in a course of the second layer (Para. 84-86).   
Regarding Claim 33, Meir discloses the fusible material is excluded from the first layer (Para. 84-86).



    PNG
    media_image1.png
    471
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    563
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    463
    618
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    663
    812
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    578
    697
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732